DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to the claims filed on January 26, 2021.
	Claims 1-20 are currently pending.
	Claims 1-20 are currently rejected.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on January 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an ATSC transmitter".  There is insufficient antecedent basis for this limitation in the claim. The acronym must be defined within the claims before using it as an acronym. Claims 2-7 are dependent on claim 1 and inherit its deficiencies.
Claim 7 recites “wherein the processor is configured to assign the variable such that a vehicle randomly choosing between the two or more exit paths based on randomly generating a number corresponding to the variable will statistically choose a given exit path of the two or more exit paths, over other paths of the two or more exit paths”. It is unclear from this language whether the choosing between the two or more exit paths is performed randomly or if it is statistically chosen. A selection performed randomly does not have statistical weight, in that a statistical selection implies weighing contributing factors to determine a higher likelihood that one will be chosen over another. Therefore, a randomly selected path is not synonymous to a statistically selected path. Clarification is required, however for purposes of a prior art rejection, this has been interpreted to mean that the vehicle statistically chooses a given exit path of the two or more exit paths.
Claims 17 and 18 recite the term “over-usage” and “over-used”, respectfully, which are relative terms which render the claims indefinite. The terms are not defined by the claims, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims and specification do not provide means of quantifying use; therefore, it is unclear what is meant by “over-usage” and “over-used” and how it is measured. Clarification is required, however for purposes of a prior art rejection, this limitation has been interpreted as traffic presence. 
Claims 19 and 20 recite the term “a suitable number of vehicles”, which is a relative term and renders the claims indefinite. The term is not defined by the claims, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims and specification do not provide means of quantifying what is considered to be “a suitable number,” making it unclear how this number of vehicles is determined. Clarification is required, however for purposes of a prior art rejection, this limitation has been interpreted to mean “a number of vehicles”, which may include just one vehicle.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1
101 Analysis - Step 1
Claim 1 is directed to a system for determining exit paths (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories. 
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 13, 2022 recite an abstract idea, specifically, a mental process. Claim 1 recites:
“A system comprising:
a processor configured to:
determine a plurality of recommended exit paths for vehicles departing a locality; 
correlate a plurality of present geofenced locations within the locality to exit paths, so that each location has one or more exit paths correlated thereto, informing vehicles within a given locality about the one or more exit paths recommended for that locality; and
instruct an ATSC transmitter to broadcast map data for the locality, the map data including designations of geofences around the locations and the correlations between the geofenced locations and the exit paths.”

The Examiner submits that the foregoing bolded limitation constitutes a “mental process” because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determin[ing]” in the context of this claim encompasses manually using a pen and paper (e.g., a map) to determine a path exiting an area, and manually creating geographic boundaries (i.e., geofencing) on the map with associated exit paths. Accordingly, the claim recites at least one abstract idea. 
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A system comprising:
a processor configured to:
determine a plurality of recommended exit paths for vehicles departing a locality; 
correlate a plurality of present geofenced locations within the locality to exit paths, so that each location has one or more exit paths correlated thereto, informing vehicles within a given locality about the one or more exit paths recommended for that locality; and
instruct an ATSC transmitter to broadcast map data for the locality, the map data including designations of geofences around the locations and the correlations between the geofenced locations and the exit paths.”

Regarding the limitation “instruct…,” the Examiner submits that this limitation is merely insignificant extra-solution activities that merely use generic computer components to perform data output to execute the abstract idea.  The “a processor” is also a generic computer component recited at a high level of generality. 
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 1 is not patent eligible. 
Independent claim 8 recites limitations parallel to claim 1 and is also not patent eligible.
 Claim 16
101 Analysis - Step 1
Claim 16 is directed to a system for determining exit paths (i.e., a process). Therefore, claim 16 is within at least one of the four statutory categories. 
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 13, 2022 recite an abstract idea, specifically, a mental process. Claim 1 recites:
“A system comprising:
a processor configured to:
determine a plurality of recommended exit paths for vehicles departing a locality; 
correlate a plurality of present geofenced locations within the locality to exit paths, so that each location has one or more exit paths correlated thereto, informing vehicles within a given locality about the one or more exit paths recommended for that locality; and
instruct an ATSC transmitter to broadcast map data for the locality, the map data including designations of geofences around the locations and the correlations between the geofenced locations and the exit paths;
receive feedback from a plurality of vehicles, indicating intent of those vehicles to use exit paths as indicated by the feedback from a given vehicle indicating an exit path elected by that vehicle;
determine at least one unexpected usage of at least one exit path as indicated by the feedback from the plurality of vehicles;
responsive to the unexpected usage, adjust at least one exit path affected by the unexpected change; and
instruct the ATSC transmitter to broadcast updated map data for the locality, the map data including designations of geofences around the locations and the correlations between the geofenced locations and the exit paths and including the adjusted at least one exit path.”

The Examiner submits that the foregoing bolded limitation constitutes a “mental process” because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determine a plurality of recommended exit paths…” in the context of this claim encompasses manually using a pen and paper (e.g., a map) to determine a path exiting an area, and manually creating geographic boundaries (i.e., geofencing) on the map with associated exit paths. Accordingly, the claim recites at least one abstract idea. “Determine at least one unexpected usage,” may refer to a driver realizing they are deviating from a planned path. “Responsive to the unexpected usage, adjust at least one exit path…” may refer to the driver adjusting their path based on the realization that they have deviated.
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A system comprising:
a processor configured to:
determine a plurality of recommended exit paths for vehicles departing a locality; 
correlate a plurality of present geofenced locations within the locality to exit paths, so that each location has one or more exit paths correlated thereto, informing vehicles within a given locality about the one or more exit paths recommended for that locality; and
instruct an ATSC transmitter to broadcast map data for the locality, the map data including designations of geofences around the locations and the correlations between the geofenced locations and the exit paths
receive feedback from a plurality of vehicles, indicating intent of those vehicles to use exit paths as indicated by the feedback from a given vehicle indicating an exit path elected by that vehicle;
determine at least one unexpected usage of at least one exit path as indicated by the feedback from the plurality of vehicles;
responsive to the unexpected usage, adjust at least one exit path affected by the unexpected change; and
instruct the ATSC transmitter to broadcast updated map data for the locality, the map data including designations of geofences around the locations and the correlations between the geofenced locations and the exit paths and including the adjusted at least one exit path.”

Regarding the limitations “receive…,” the Examiner submits that these limitations are merely insignificant extra-solution activities that use generic computer components to perform the necessary data gathering to execute the abstract idea.  The “a processor” is also a generic computer component recited at a high level of generality. The “instruct…” limitations are mere data output.
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 16 is not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-10, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brooks et al. (U.S. Patent Application Publication No. 20220068130).

Regarding claim 1, Brooks teaches a system comprising:
a processor configured to: determine a plurality of recommended exit paths for vehicles departing a locality;
Brooks [0006] discloses “the method may also include providing additional assistance, such as instructions for the shortest driving route to exit or avoid the alert area(s)”
Brooks [0031] discloses “The vehicle computer system 34 may further apply the mapping application (or other mapping functions) and the vehicle navigation system to determine one or more driving routes for the vehicle 12 to get away from the alert area(s) 18 and out of danger in a safe and/or quick manner (block 70)”
The Examiner notes that the vehicle computer system is a type of processor.
correlate a plurality of present geofenced locations within the locality to exit paths, so that each location has one or more exit paths correlated thereto, informing vehicles within a given locality about the one or more exit paths recommended for that locality; and
Brooks [0006] discloses “In one aspect, the method may also include providing additional assistance, such as instructions for the shortest driving route to exit or avoid the alert area(s), or the safest driving route between the current location of the vehicle and a desired destination. The method may include providing driving instructions for staying out of the alert area(s) if the vehicle is within a predetermined distance (e.g., 0.1 mile) of an outer boundary of the alert area(s).”
instruct an ATSC transmitter to broadcast map data for the locality, the map data including designations of geofences around the locations and the correlations between the geofenced locations and the exit paths.
Brooks [0003] discloses “In networks updated to WEA 3.0, the alert broadcast includes both the alert message and the geographical coordinates defining one or more geometric shapes that describe the boundaries of the alert area(s).”

Regarding claim 5, Brooks teaches the system of claim 1, wherein:
the processor is further configured to correlate an intermediate destination to one or more exit paths, the intermediate destination being a predesignated main exit thoroughfare to which a given exit path leads, and wherein the map data includes the intermediate destination correlated with a given exit path.
Brooks [0031] discloses “The vehicle computer system 34 may further apply the mapping application (or other mapping functions) and the vehicle navigation system to determine one or more driving routes for the vehicle 12 to get away from the alert area(s) 18 and out of danger in a safe and/or quick manner (block 70), or to reach a particular destination using a route which avoids the active alert area(s).”

Regarding claim 6, Brooks teaches the system of claim 5, wherein:
the processor is further configured to assign a variable to each of two or more exit paths correlated to a single geofenced location, wherein the two or more exit paths are also correlated with the same intermediate destination, and the map data includes the variable.
Brooks [0006] discloses “the method may also include providing additional assistance, such as instructions for the shortest driving route to exit or avoid the alert area(s), or the safest driving route between the current location of the vehicle and a desired destination.”
Brooks [0038] discloses “The driver or other user of the vehicle 12 may customize the presentation of the routes at the display screen 84 via an interface the allows selection of a preference for ranking the routes that are displayed (e.g., safest, shortest, etc.), and a desired destination, for example.”
The Examiner notes that ranking the routes is a method of assigning variables to them.
Brooks [0031] discloses “The vehicle computer system 34 may further apply the mapping application (or other mapping functions) and the vehicle navigation system to determine one or more driving routes for the vehicle 12 to get away from the alert area(s) 18 and out of danger in a safe and/or quick manner (block 70), or to reach a particular destination using a route which avoids the active alert area(s).”

Regarding claim 7, Brooks teaches the system of claim 6, wherein:
the processor is configured to assign the variable such that a vehicle randomly choosing between the two or more exit paths based on randomly generating a number corresponding to the variable will statistically choose a given exit path of the two or more exit paths, over other paths of the two or more exit paths, a number of times relative to the predicted throughput of the chosen given exit path compared to the other unchosen exit paths.
Brooks [0031] discloses “The presentation processing system 46 may choose the safest and/or shortest route(s) to provide to the driver. In other embodiments, the system 46 may rank the routes according to safety and/or quickness, and the driver may select the safest and/or shortest route according to their preference.
The Examiner notes that choosing or selecting a specific route (e.g., safest and/or shortest) provides a high statistical likelihood that the chosen path will be used instead of others.

Regarding claim 8, Brooks teaches a system comprising:
a processor configured to: receive map data for a locality from an ATSC broadcast;
Brooks [0003] discloses “In networks updated to WEA 3.0, the alert broadcast includes both the alert message and the geographical coordinates defining one or more geometric shapes that describe the boundaries of the alert area(s).”
determine relevant data from the map data, based on vehicle parameters compared to parameters associated with one or more subsets of the map data; and derive an exit strategy, for a vehicle including the processor, exiting the locality enroute to an input destination, utilizing a recommended exit path associated with the relevant data.
Brooks [0006] discloses “In one aspect, the method may also include providing additional assistance, such as instructions for the shortest driving route to exit or avoid the alert area(s), or the safest driving route between the current location of the vehicle and a desired destination.”
The Examiner notes that the current location of the vehicle is a vehicle parameter according to the definition provided by [0052] of the instant specification (“Since the data may need to be converted for broadcast, such as including a broadcast header file, the station 101 may set any receipt parameters that are to be included in the header file at 303. This can include, for example, geographic parameters, heading parameters or vehicle VIN or ESN parameters.”)
Brooks [0007] discloses “The processor may be configured according to computer-executable instructions for autonomously receiving the wireless emergency alert over the wireless communication network, and comparing a current location of the vehicle with the geographic coordinates to determine whether the vehicle is within or near the alert area(s) defined by the geographical coordinates.”

Regarding claim 9, Brooks teaches the system of claim 8, wherein:
the vehicle parameters include vehicle location data.
Brooks [0007] discloses “The processor may be configured according to computer-executable instructions for autonomously receiving the wireless emergency alert over the wireless communication network, and comparing a current location of the vehicle with the geographic coordinates to determine whether the vehicle is within or near the alert area(s) defined by the geographical coordinates.”

Regarding claim 10, Brooks teaches the system of claim 8, wherein:
the vehicle parameters include vehicle intermediate destination data, indicating a predefined main exit thoroughfare upon which routing data, to the input destination, indicates that the vehicle will travel.
Brooks [0031] discloses “The vehicle computer system 34 may further apply the mapping application (or other mapping functions) and the vehicle navigation system to determine one or more driving routes for the vehicle 12 to get away from the alert area(s) 18 and out of danger in a safe and/or quick manner (block 70), or to reach a particular destination using a route which avoids the active alert area(s).”
Brooks [0038] discloses “The driver or other user of the vehicle 12 may customize the presentation of the routes at the display screen 84 via an interface the allows selection of a preference for ranking the routes that are displayed (e.g., safest, shortest, etc.), and a desired destination, for example.”

Regarding claim 12, Brooks teaches the system of claim 8, wherein:
the processor is further configured to report use of the recommended exit path to a server responsible for providing the map data.
Brooks [0039] discloses “In these situations, the presentation processing system 46 may apply the coordinates of the different alert areas to generate a map 106 of the multiple alert areas 18 to show that driving in certain directions may bring the vehicle 12 out of one alert area 18…The presentation processing system 46 may display one or more routes 114 on the map 106 to guide the vehicle 12 away from all of the alert areas 18 and into safety.”
The Examiner notes that the system of Brooks is guiding the vehicle on one of the one or more routes; therefore, the vehicle is using the recommended path.

Regarding claim 13, Brooks teaches the system of claim 8, wherein:
the processor is further configured to derive the exit strategy considering a plurality of exit paths associated with the relevant data, based on at least one exit path having associated data indicating that the at least one exit path is appropriate for an intermediate destination of the vehicle, the intermediate destination indicating a predefined main exit thoroughfare upon which routing data, to the input destination, indicates that the vehicle will travel.
Brooks [0031] discloses “The vehicle computer system 34 may further apply the mapping application (or other mapping functions) and the vehicle navigation system to determine one or more driving routes for the vehicle 12 to get away from the alert area(s) 18 and out of danger in a safe and/or quick manner (block 70), or to reach a particular destination using a route which avoids the active alert area(s).”
Brooks [0038] discloses “The driver or other user of the vehicle 12 may customize the presentation of the routes at the display screen 84 via an interface the allows selection of a preference for ranking the routes that are displayed (e.g., safest, shortest, etc.), and a desired destination, for example.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 11, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. in view of Ehlers (U.S. Patent Application Publication No. 20070138347).

Regarding claim 2, Brooks does not expressly teach the system of claim 1, wherein:
the processor is further configured to define a parameter for at least one exit path, the parameter indicating usability of the exit path for vehicles having a certain characteristic corresponding to the parameter, and wherein the map data includes the parameter associated with the exit path for which the parameter is defined.
However, Ehlers teaches:
the processor is further configured to define a parameter for at least one exit path, the parameter indicating usability of the exit path for vehicles having a certain characteristic corresponding to the parameter, and wherein the map data includes the parameter associated with the exit path for which the parameter is defined.
Ehlers [0110] discloses “The routing system 16 establishes a route as a function of the destination location, the current position or a designated starting location, and the at least one required parameter of the vehicle. The physical parameter may be, for example, a dimension of the vehicle, such as a height or a width of the vehicle.”
Ehlers [0111] discloses “If the vehicle's known height (or width) would prevent the vehicle from safely going under the bridge (or safely traversing the lane), then the routing system 16 would avoid passing under the bridge (or the lane) in the established path or route.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving routes of Brooks to incorporate vehicle characteristics, as taught in Ehlers, to be aware of conditions that would impede or improve the progress of the vehicle to the destination (Ehlers [0043]).

Regarding claim 3, Brooks teaches the system of claim 2, wherein:
the parameter includes vehicle height.
Ehlers [0110] discloses “The routing system 16 establishes a route as a function of the destination location, the current position or a designated starting location, and the at least one required parameter of the vehicle. The physical parameter may be, for example, a dimension of the vehicle, such as a height or a width of the vehicle.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle data of Brooks to incorporate a vehicle height, as taught in Ehlers, to avoid routing the vehicle under a bridge of which it cannot pass through (Ehlers [0111]). 

Regarding claim 4, Brooks teaches the system of claim 2, wherein:
the parameter includes vehicle width.
Ehlers [0110] discloses “The routing system 16 establishes a route as a function of the destination location, the current position or a designated starting location, and the at least one required parameter of the vehicle. The physical parameter may be, for example, a dimension of the vehicle, such as a height or a width of the vehicle.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle data of Brooks to incorporate a vehicle width, as taught in Ehlers, to avoid routing the vehicle in a lane that it is too wide for (Ehlers [0111]).

Regarding claim 11, Brooks teaches the system of claim 8, wherein:
the vehicle parameters include vehicle characteristics.
Ehlers [0110] discloses “The routing system 16 establishes a route as a function of the destination location, the current position or a designated starting location, and the at least one required parameter of the vehicle. The physical parameter may be, for example, a dimension of the vehicle, such as a height or a width of the vehicle.”
The Examiner notes that the vehicle characteristic may be the vehicle height or width, as defined in [0151] of the instant specification, (“vehicle 701 characteristics (height, width, etc.)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle data of Brooks to incorporate vehicle characteristics, as taught in Ehlers, to build the most efficient route to the destination (Ehlers [0043]). 

Regarding claim 14, Brooks teaches the system of claim 8, wherein:
the processor is further configured to derive the exit strategy considering a plurality of exit paths associated with the relevant data…
Brooks [0031] discloses “The vehicle computer system 34 may further apply the mapping application (or other mapping functions) and the vehicle navigation system to determine one or more driving routes for the vehicle 12 to get away from the alert area(s) 18 and out of danger in a safe and/or quick manner (block 70)”
Brooks does not expressly teach:
…based on at least one exit path having associated data indicating that the at least one exit path is appropriate for a vehicle based on a vehicle characteristic.
Ehlers teaches:
…based on at least one exit path having associated data indicating that the at least one exit path is appropriate for a vehicle based on a vehicle characteristic.
Ehlers [0110] discloses “The routing system 16 establishes a route as a function of the destination location, the current position or a designated starting location, and the at least one required parameter of the vehicle. The physical parameter may be, for example, a dimension of the vehicle, such as a height or a width of the vehicle.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle data of Brooks to incorporate vehicle characteristics, as taught in Ehlers, to build the most efficient route to the destination (Ehlers [0043]) and ensure that safe passage is permitted (Ehlers [0123]).


Regarding claim 16, Brooks teaches a system comprising:
a processor configured to: determine a plurality of recommended exit paths for vehicles departing a locality;
Brooks [0006] discloses “the method may also include providing additional assistance, such as instructions for the shortest driving route to exit or avoid the alert area(s)”
Brooks [0031] discloses “The vehicle computer system 34 may further apply the mapping application (or other mapping functions) and the vehicle navigation system to determine one or more driving routes for the vehicle 12 to get away from the alert area(s) 18 and out of danger in a safe and/or quick manner (block 70)”
The Examiner notes that the vehicle computer system is a type of processor.
correlate a plurality of present geofenced locations within the locality to exit paths, so that each location has one or more exit paths correlated thereto, informing vehicles within a given locality about the one or more exit paths recommended for that locality;
Brooks [0006] discloses “In one aspect, the method may also include providing additional assistance, such as instructions for the shortest driving route to exit or avoid the alert area(s), or the safest driving route between the current location of the vehicle and a desired destination. The method may include providing driving instructions for staying out of the alert area(s) if the vehicle is within a predetermined distance (e.g., 0.1 mile) of an outer boundary of the alert area(s).”
instruct an ATSC transmitter to broadcast map data for the locality, the map data including designations of geofences around the locations and the correlations between the geofenced locations and the exit paths; 
Brooks [0003] discloses “In networks updated to WEA 3.0, the alert broadcast includes both the alert message and the geographical coordinates defining one or more geometric shapes that describe the boundaries of the alert area(s).”
receive feedback from a plurality of vehicles, indicating intent of those vehicles to use exit paths as indicated by the feedback from a given vehicle indicating an exit path elected by that vehicle; 
Brooks [0031] discloses “The presentation processing system 46 may choose the safest and/or shortest route(s) to provide to the driver. In other embodiments, the system 46 may rank the routes according to safety and/or quickness, and the driver may select the safest and/or shortest route according to their preference.
Brooks [0038] discloses “The driver or other user of the vehicle 12 may customize the presentation of the routes at the display screen 84 via an interface the allows selection of a preference for ranking the routes that are displayed (e.g., safest, shortest, etc.), and a desired destination, for example.”
The Examiner notes that a desired destination indicates an intent to use specific paths, as also described in [0142] of the instant specification, (“In order to determine the applicability of the exit path strategies to these vehicles 701, the vehicles 701 having no exit path but having an out-of-town home location may treat the home location as a present destination for purpose of determining applicability of exit path strategies and for selection of a particular intermediate destination (intended main throughfare)”).
Brooks does not expressly teach:
determine at least one unexpected usage of at least one exit path as indicated by the feedback from the plurality of vehicles;
responsive to the unexpected usage, adjust at least one exit path affected by the unexpected change; and
instruct the ATSC transmitter to broadcast updated map data for the locality, the map data including designations of geofences around the locations and the correlations between the geofenced locations and the exit paths and including the adjusted at least one exit path.
However, Ehlers teaches:
determine at least one unexpected usage of at least one exit path as indicated by the feedback from the plurality of vehicles;
Ehlers [0073] discloses “The traffic control system being aware of the route and the vehicles progress along the route as well as any changes thereto will activate visual and audible alarms”
Ehlers [0076] discloses “The system 10 also is capable of dynamic rerouting if the driver deviates from the planned route 68, 128, 180 and based on preferences 74, 132, 196, can force a look ahead only planning process 60, 110, 170, 88, 140, 192 if back tracking to the original route is not a preferred option.”
responsive to the unexpected usage, adjust at least one exit path affected by the unexpected change; and
Ehlers [0071] discloses “Cause the onboard guidance and or navigation system to either compute a new route from its current location to the destination or accept a new route from any authorized system on the network from its current location to the destination, as a result of the driver not following the designated route. This dynamic re-route would occur as a result of unknown obstructions in the planned route, which cause the driver to abort the designed route and take an alternate route.”
instruct the ATSC transmitter to broadcast updated map data for the locality, the map data including designations of geofences around the locations and the correlations between the geofenced locations and the exit paths and including the adjusted at least one exit path.
Ehlers [0043] discloses “This avoidance or clearance data permits the routing system 16 and process 30, to consider alternative routes in real time based on the current location and provide alternative routing to the operator…The network 24 to provide this interface would preferable be wireless and could be cellular, data wireless IP based like 802.11, sub carrier based off of standard broadcast radio, pager network based, digital land and/or satellite based, land mobile data radio based, software radio based and controlled or any other suitable or acceptable means sufficient to deliver input to the information system 10 permitting it to build the most efficient route to the destination.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Brooks to incorporate path adjustments based on path usage, as taught by Ehlers, improve overall efficiency and safety of the traffic control system and ensure expedited transit (Ehlers [0072]).

Regarding claim 17, Brooks teaches the system of claim 16, wherein:
the unexpected usage includes over-usage of an exit path, beyond a predefined anticipated usage determined when the processor previously determined the plurality of exit paths at a point prior to receiving the feedback used to determine the unexpected usage.
Ehlers [0043] discloses “the system 10 will be capable of receiving over the network 24 in real time, updates on accidents, congestion and other conditions that would impede or improve the progress of the vehicle to the destination. This avoidance or clearance data permits the routing system 16 and process 30, to consider alternative routes in real time based on the current location and provide alternative routing to the operator.”
The Examiner notes that providing alternative routes to avoid congestion conditions is anticipatory and indicates that the determination occurs prior to the vehicle using a designated route (the designated route as mentioned in at least Ehlers [0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Brooks to incorporate anticipated “over-usage”, as taught by Ehlers, improve overall efficiency and safety of the traffic control system and ensure expedited transit (Ehlers [0072]).

Regarding claim 19, Brooks in combination with Ehlers teaches the system of claim 16, the processor of Brooks further configured to:
repeat receipt of feedback, determining unexpected usage, adjusting exit paths and instructing broadcast of updated map data until the processor determines that a suitable number of vehicles have exited the locality.
Brooks [0038] discloses “A selection option 120 to view alternative routes may also be provided at the display screen 84. The vehicle computer system 34 may also accept verbal commands to view alternative routes to safety.”
Brooks [0039] discloses “The presentation processing system 46 may display one or more routes 114 on the map 106 to guide the vehicle 12 away from all of the alert areas 18 and into safety.”
Brooks [0042] discloses “A notification, such as a text message 142 or voice message, may also be sent to the contact's mobile device 140 when the vehicle 12 has reached safety or when the alert has come to an end.”

Regarding claim 20, Brooks in combination with Ehlers teaches the system of claim 19, wherein the processor of Brooks is configured to:
determine that the suitable number of vehicles have exited the locality based on feedback from vehicles exiting the locality.
Brooks [0042] discloses “A notification, such as a text message 142 or voice message, may also be sent to the contact's mobile device 140 when the vehicle 12 has reached safety or when the alert has come to an end.”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. in view of Lapidot et al. (U.S. Patent No. 6,490,519).

Regarding claim 15, Brooks teaches the system of claim 8, wherein:
the processor is further configured to derive the exit strategy considering a plurality of exit paths associated with the relevant data, based on at least two exit paths having associated data indicating that the at least two exit paths are appropriate for an intermediate destination of the vehicle, the intermediate destination indicating a predefined main exit thoroughfare upon which routing data, to the input destination, indicates that the vehicle will travel,…
Brooks [0031] discloses “The vehicle computer system 34 may further apply the mapping application (or other mapping functions) and the vehicle navigation system to determine one or more driving routes for the vehicle 12 to get away from the alert area(s) 18 and out of danger in a safe and/or quick manner (block 70), or to reach a particular destination using a route which avoids the active alert area(s).”
Brooks [0038] discloses “The driver or other user of the vehicle 12 may customize the presentation of the routes at the display screen 84 via an interface the allows selection of a preference for ranking the routes that are displayed (e.g., safest, shortest, etc.), and a desired destination, for example.”
Brooks does not expressly teach:
…the processor configured to randomly select between the at least two exit paths.
However, Lapidot teaches:
…the processor configured to randomly select between the at least two exit paths.
Lapidot Col. 7 Lines 20-24 disclose “the route selecting computer randomly selects at least a portion of at least one vehicle's route from among several candidate route portions for that vehicle, the random selection being biased by the relative merits of the candidate route portions for the vehicle.”
The Examiner notes that the route selecting computer is a type of processor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation system of Brooks to incorporate random selection of a path, as taught in Lapidot, to increase the sampling base for traffic behavior (Lapidot Col. 19 Lines 15-17).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. in view of Ehlers, further in view of Ong et al. (U.S. Patent Application Publication No. 20220046381).

Regarding claim 18, Brooks in combination with Ehlers does not expressly teach the system of claim 17, wherein:
the adjusting of the exit path includes determining an additional exit path usable by a subset of the vehicles reporting intended use of the exit path determined to be over-used, and wherein the processor is further configured to create at least one additional geofence designed to divide a portion of the vehicles reporting intended use of the exit path determined to be over-used, the divided vehicles being advised to use the additional exit path based on a correlation between the additional exit path and the at least one additional geofence, the correlation defined by the processor and included in the updated map data.
However, Ong teaches:
the adjusting of the exit path includes determining an additional exit path usable by a subset of the vehicles reporting intended use of the exit path determined to be over-used, and wherein the processor is further configured to create at least one additional geofence designed to divide a portion of the vehicles reporting intended use of the exit path determined to be over-used, the divided vehicles being advised to use the additional exit path based on a correlation between the additional exit path and the at least one additional geofence, the correlation defined by the processor and included in the updated map data.
Ong [0047] discloses “alert system 175 may receive information from road sensors that sense the presence of vehicles 110, such as road sensors that detect traffic congestion… Alert system 175 may provide the received and/or aggregated information to a V2X object exchange system in MEC device 145 and the V2X object exchange system may use the received and/or aggregated information to generate and/or refine a geofence.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Brooks and Ehlers to incorporate creating a new geofence based on path usage, as taught in Ong, to reduce the number of road accidents and enhance road safety (Ong [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (U.S. Patent Application Publication No. 20200135022) discloses a method for providing alerts for a traffic slowdown and receiving location data for at least a first vehicle of a plurality of vehicles, and calculating multiple paths leaving an intersection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662